Title: From Alexander Hamilton to John F. Hamtramck, 29 April 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


New York, April 29, 1799. “… a Galley lately built at Pittsburgh called the Senator Ross has been … ordered to Massac there to receive further orders. The Commander of the Western Army being from situation most competent to judge what will be the most useful employment of this Galley, I leave it with you to dispose of her as you shall think best; observing only that the lower posts on the Mississippi would seem to me the most fit destination.… I think it most expedient for the present that the Galley should be officered and manned by officers and men to be detached from the line. I presume it will not be difficult to find those who have sufficient marine knowlege to answer the purpose.”
